I cannot concur in the opinion of Mr. Justice Hydrick. In my opinion the controlling and crucial point involved in the case is the legal one: Did the executive committee have the right to refer the matters that they did to a subcommittee, which subcommittee was to report back to the executive committee for their action, which was done, and the full executive committee did act? Under a writ of certiorari this Court can only consider the record set up by the executive committee, and on that record only consider questions of law, and not questions of fact, unless their findings are wholly unsupported by the evidence.
The campaign between Mr. Hyde and Mr. Grace was conducted with almost unparalleled and unprecedented bitterness. At the primary over 7,000 votes were cast; 70 votes were challenged and 14 votes are in dispute. The 7,000 voters are not complaining; they are satisfied, apparently, with the result. A primary election cannot be conducted in the same orderly manner that a case is tried in Court. Neither can the executive committee decide a contest as a case is tried. The executive committee have no sheriff to enforce attendance of witnesses and carry out their orders, with the power, if necessary, of summoning a posse comitatus, but have to do the best they can and exercise common sense and follow the usual custom in such matters.
Primaries belong to the political branch of the government, and as a general rule are beyond the control of judicial *Page 83 
power. As nothing is involved in this but political rights, I am opposed to the Court's interference in any form.
The petitioners have recognized the importance of controlling the executive committee, for an effort was made to this Court to interfere with the formation and composition of it, which proceeding was dismissed. I am decidedly of the opinion that the executive committee had the right to refer to subcommittee, and they confirmed the subcommittee's report and recommendations, which, to all intents and purposes, was the action of the executive committee, the same as if they had heard and determined the contest in the first instance.
The President's election in 1876, after the creation of the Electoral Commission, was decided by a vote on party lines. During the bitter contests in the '90's all contests were decided on factional lines. The proceedings show that on every vote before the executive committee they voted on factional lines, and I feel that I would stultify myself if I were to say that the executive committee would have voted differently, had there been no subcommittee. I have no doubt that the vote would have been the same. The question before us is essentially political, and not judicial, in its character, and the interference by the Courts is dangerous and contrary to the liberty of voters and freedom of elections, and inimical to the doctrine, rules, customs, and usages of political parties. No such power has been conferred on this Court, except as heretofore indicated, and if it were I would loath to exercise it in the case before us. If petitioners feel aggrieved, and feel absolved from their oath to support the party's nominees, they should have it determined by the voters in the general election. I do not feel that the people of Charleston, under the showing made, should have inflicted on them another election, with its bitterness, opening of old wounds, and chances for bloodshed and riot. The Grace faction has a large majority of the aldermen unquestionably. The executive committee decided the contest *Page 84 
before it, and declared the result, acting within the scope of the authority vested in them. Their decision of facts cannot be reviewed by us in the proceedings before us. Their decision on the fact is final, and no errors of law have been committed, and I think the proceedings should be dismissed.
MR. JUSTICE GAGE concurs.